Citation Nr: 0103431	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1991 to July 1998.

Initially, the Board of Veterans' Appeals (Board) notes that 
since the veteran indicated disagreement with the initial 
rating for hypertension, the Board will consider entitlement 
to a compensable evaluation from the effective date of 
service connection pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDING OF FACT

The veteran's service-connected hypertension is manifested by 
symptoms in an unexceptional disability picture that are 
productive of systolic pressure predominantly 160 or more but 
not 200 or more or diastolic pressure predominantly 100 or 
more.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation, but not 
higher, for service-connected hypertension have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.7, 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A) (VCAA).  In this regard, the Board 
would like to point out that while the veteran asserts that 
he has been on medication for hypertension for some period of 
time and that the readings already contained within the 
record entitle him to a compensable rating, he has not 
identified any outstanding medical treatment records that 
support his claim or contentions and that are not already of 
record.  Consequently, the Board finds that there is no basis 
on this record to remand this matter for further development 
under the VCAA or on any other basis. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1 (2000).

38 C.F.R. § 4.104, Diagnostic Code 7101 relates to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) and provides for a 10 percent 
evaluation for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more and where hypertension is 
required to be controlled by continuous medication; a 20 
percent evaluation for diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more; a 
40 percent evaluation for diastolic pressure predominantly 
120 or more; and a 60 percent evaluation for diastolic 
pressure predominantly 130 or more.

The history of this disability shows that service connection 
was granted for hypertension and a noncompensable rating 
assigned by a February 1999 rating decision based on the 
veteran's service medical records and Department of Veterans 
Affairs (VA) examination.

Service medical records reflect that prior to November 1997, 
systolic readings higher than 160 were noted on only four 
occasions and that there was only one diastolic reading in 
excess of 100 and that was in May 1997.  In addition, 
although there was a diagnosis of hypertension in August 
1997, the medical providers did not prescribed medication as 
they concluded that the elevated blood pressure may simply 
have been coincident with the pain associated with the 
veteran's gout.  In October 1997, there was a diagnosis that 
included the ruling out of hypertension, and it was indicated 
that the record over the previous six months had shown mild 
hypertensive readings.  Again, there is no indication that 
medication for hypertension was prescribed.  

Service medical records further reveal, however, that 
following a blood pressure screening in November 1997, at 
which time systolic readings averaged approximately 152, 
there were systolic readings of 171 and 162 in December 1997, 
171 and 149 in January 1998, 157 in February 1998, 149 in 
April 1998, and 173 in June 1998.  

January 1999 VA general medical examination revealed blood 
pressure of 166/71 and 182/80.  The diagnosis included 
history of hypertension which was considered to be currently 
asymptomatic.


II.  Analysis

The veteran's service-connected hypertension is currently 
rated as noncompensable pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, under the "new" criteria applicable 
to the cardiovascular system which took effect on January 12, 
1998.  As the veteran's claim for service connection for 
hypertension was filed in November 1998, the evaluation of 
the veteran's hypertension will be based on consideration of 
only the "new" criteria.

The new criteria permit a 10 percent evaluation for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more and where hypertension is required to be 
controlled by continuous medication.  The medical evidence of 
record clearly does not demonstrate diastolic readings of 
predominantly 100 or more or even a history of diastolic 
pressure of predominantly 100 or more requiring medication.  
While the veteran contends that he has been on medication for 
hypertension for some time, this is not demonstrated in the 
record.  On the other hand, the majority of systolic readings 
taken since November 1997 are in excess of 160.  
Consequently, the Board finds that the veteran's hypertension 
has been manifested by symptoms that more nearly approximate 
systolic pressure predominantly 160 or more, and that the 
veteran is therefore entitled to a 10 percent rating for 
hypertension.  38 C.F.R. § 4.7.

As for entitlement to a even higher rating, the Board does 
not find that blood pressure readings are consistent with 
systolic pressure predominantly 200 or more and a 20 percent 
evaluation, or diastolic readings predominantly 110 or more, 
and an evaluation of 20 percent or even higher.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The Board also finds that an even higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  The Board cannot conclude 
that the disability picture as to the veteran's hypertension 
is so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  The record does not 
demonstrate frequent hospitalization or any other unusual 
feature as to indicate impairment beyond that accounted for 
by the 10 percent evaluation.








ORDER

A 10 percent evaluation for hypertension is granted, subject 
to the legal criteria governing payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

